FILED
                             NOT FOR PUBLICATION                               OCT 23 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



In re: DANNY WAYNE PRYOR,                         No. 11-60066

                Debtor,                           BAP No. 10-1258


DANNY WAYNE PRYOR,                                MEMORANDUM *

                Appellant,

  v.

ITEC FINANCIAL, INC.,

                Appellee.



                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Pappas, Kirscher, and Sargis, Bankruptcy Judges, Presiding

                             Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Danny Wayne Pryor appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) judgment affirming the bankruptcy court’s decision that Pryor’s debt to

ITEC Financial, Inc. was nondischargeable under 11 U.S.C. § 523(a)(2)(A). We

have jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP decisions,

and apply the same standard of review that the BAP applied to the bankruptcy

court’s ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090

(9th Cir. 2009). We affirm.

      The bankruptcy court did not abuse its discretion in striking Pryor’s answer

and directing entry of default based on Pryor’s willful failure to attend a status

conference, cooperate in the discovery process, and timely respond to the court’s

order to show cause. See Halaco Eng’g Co. v. Costle, 843 F.2d 376, 379 (9th Cir.

1988) (setting forth standard of review and explaining that this court will not

reverse sanctions absent “a definite and firm conviction” that the lower court made

“a clear error of judgment”); Malone v. U.S. Postal Serv., 833 F.2d 128, 130-33

(9th Cir. 1987) (setting forth five factors for court to weigh in determining whether

severe sanction is appropriate).

      The bankruptcy court did not err in granting default judgment to ITEC for an

exception to discharge under 11 U.S.C. § 523(a)(2)(A) because the court had

ample evidence of Pryor’s false representations, supporting nondischargeability of


                                           2                                      11-60066
Pryor’s debt to ITEC. See 11 U.S.C. § 523(a)(2)(A) (excepting from discharge

debt obtained by false pretenses, false representations, or actual fraud); Ghomeshi

v. Sabban (In re Sabban), 600 F.3d 1219, 1222 (9th Cir. 2010) (setting forth

elements under § 523(a)(2)(A)).

      We decline to address contentions that Pryor did not properly raise below,

including his contentions concerning California’s usury law and damages. See Fla.

Partners Corp. v. Southeast Co. (In re Southeast Co.), 868 F.2d 335, 339-40 (9th

Cir. 1989) (declining to address issue not raised before bankruptcy court).

      We deny as unnecessary Pryor’s motion, filed on October 21, 2011, to

supplement the record on appeal.

      AFFIRMED.




                                          3                                    11-60066